625 S.E.2d 786 (2005)
360 N.C. 176
In the Matter of the Estate of Jerry L. NEWTON, Jr. Deceased.
Paul Jeffrey Newton, Anne Newton Graham, and Joseph Wesley Newton, Petitioner
v.
Jerry Lewis Newton, III, Trustee in re: the Matter of Reba Burton Newton Revocable Trust Agreement Dated the 29th Day of September, 1992, Respondent.
Paul Jeffrey Newton, Anne Newton Graham, and Joseph Wesley Newton, Petitioners
v.
Jerry Lewis Newton, III, Trustee in re: the Matter of Jerry Lewis Newton, Jr. Revocable Trust Agreement Dated the 29th Day of September, 1992, Respondent.
No. 586P05.
Supreme Court of North Carolina.
December 1, 2005.
Stephen E. Lawing, High Point, for Jerry Lewis Newton, III.
Richard V. Bennett, Winston-Salem, for Anne Newton Graham.
Wesley Bailey, David W. Bailey, Jr., Lydia A. Hoza, Winston-Salem, for Paul Jeffrey Newton.
G. Gray Wilson, Maria C. Papoulias, Winston-Salem, for Joseph Wesley Newton.

ORDER
Upon consideration of the petition filed on the 19th day of October 2005 by Respondent (Jerry Lewis Newton, III) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of December 2005."